This petition for a writ of certiorari, whereby the petitioner seeks to quash so much of the decision of the respondent *725Civil Service Commission (commission) as reduced a penalty, imposed by the petitioner on the respondent Filippa T. Pizzi because of her conduct on January 3, 1973, from discharge as an employee to suspension for four months (see G. L. c. 31, § 43 [b], as amended through St. 1970, c. 72, § 2), was properly dismissed, as the petitioner has failed to sustain its burden of showing error of law on the face of the record. Bennett v. Aldermen of Chelsea, 361 Mass. 802, 807 (1972). There is no merit in the contention that the commission erred in not giving due consideration to Pizzi’s misconduct on earlier occasions and her prior suspensions in determining the appropriate penalty (see Mayor of Medford v. Judge of First Dist. Court of E. Middlesex, 249 Mass. 465, 473 [1924]; compare MacKenzie v. School Comm. of Ipswich, 342 Mass. 612, 617-620 [1961]) if for no other reason than the petitioner’s failure seasonably to call Pizzi’s employment record to the commission’s attention.
Michael Eby, Deputy Assistant Attorney General, for the Trustees of the State Library.
Thomas F. Gallagher, Special Assistant Attorney General, for the Civil Service Commission.
Anthony J. DiPerna for Filippa T. Pizzi.

Judgment affirmed.